 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAH RA EL BEY,                                     No. 2:19-cv-00026 MCE CKD (PS)
12                       Plaintiff,
13           v.                                          ORDER &
14    DAVID N. WATSON,                                   FINDINGS AND RECOMMENDATIONS
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se and in forma pauperis. On January 8, 2019,

18   plaintiff was ordered to show cause why this case should not be dismissed for lack of federal

19   jurisdiction. In response, plaintiff filed a first amended complaint (FAC), purporting to allege

20   federal claims against defendant Watson (“dba Comcast Cable Communications Management

21   LLC”) under 42 U.S.C. § 1983. (ECF No. 5.)

22          The Civil Rights Act provides:

23                  Every person who, under color of [state law] ... subjects, or causes to
                    be subjected, any citizen of the United States ... to the deprivation of
24                  any rights, privileges, or immunities secured by the Constitution ...
                    shall be liable to the party injured in an action at law, suit in equity,
25                  or other proper proceeding for redress.
26   42 U.S.C. § 1983. To state a § 1983 claim, a plaintiff must allege facts showing each named

27   defendant either exhibited some sort of “direct personal participation in the deprivation” or “set[ ]

28   in motion a series of acts by others which the actor [knew] or reasonably should [have known]
                                                        1
 1   would cause others to inflict the constitutional injury.” Johnson v. Duffy, 588 F.2d 740, 743-744

 2   (9th Cir. 1978). There must be an actual causal link between the actions of the named defendants

 3   and the alleged constitutional deprivation. See Monell v. Dep't of Soc. Services, 436 U.S. 658,

 4   691–92 (1978). The FAC does not allege that defendant was acting “under color of state law” or

 5   otherwise allege the elements of a § 1983 claim, or any federal claim.

 6            Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed for lack of

 7   jurisdiction.

 8            In light of these recommendations, IT IS ALSO HEREBY ORDERED that all pleading,

 9   discovery, and motion practice in this action are STAYED pending resolution of the findings and

10   recommendations. With the exception of objections to the findings and recommendations and

11   any non-frivolous motions for emergency relief, the court will not entertain or respond to any

12   motions and other filings until the findings and recommendations are resolved.

13            These findings and recommendations are submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

15   after being served with these findings and recommendations, plaintiff may file written objections

16   with the court and serve a copy on all parties. Such a document should be captioned

17   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

18   failure to file objections within the specified time may waive the right to appeal the District

19   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

20   Dated: March 25, 2019
                                                       _____________________________________
21
                                                       CAROLYN K. DELANEY
22                                                     UNITED STATES MAGISTRATE JUDGE

23

24

25

26   2/ elbey0026.f&rs_nojuris

27

28
                                                        2
